In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00304-CV
     ___________________________

             EX PARTE D.K.



  On Appeal from the 213th District Court
          Tarrant County, Texas
    Trial Court No. D213-E-16934-20


   Before Kerr, Birdwell, and Bassel, JJ.
  Memorandum Opinion by Justice Bassel
                           MEMORANDUM OPINION

                                   I. Introduction

      Appellant D.K., appearing pro se, appeals from the trial court’s expunction

order. Appellant argues that the trial court abused its discretion by denying her a

hearing and by granting only a partial expunction because the expunction order

drafted by the State allegedly omitted two respondents—the Federal Bureau of

Investigation and Local News Only.        We hold that the trial court followed the

statutory directives for notifying the FBI to return all records and files subject to the

expunction order. As to the expunction order’s omission of Local News Only, the

State concedes, and we hold that the expunction statute mandates that, under the facts

presented here, Appellant should have been granted a hearing to determine whether

Local News Only is an agency that should have been included as a respondent in the

expunction order.      Appellant’s remaining arguments, which raise claims of

discrimination and ineffective assistance of counsel, are not relevant to establish the

statutory bases for expunction. Based on these holdings, we affirm the trial court’s

expunction order except with respect to its failure to hold a hearing on the

unchallenged request that Local News Only be included in the expunction order; as to

that issue only, we reverse and remand for the trial court to hold a hearing solely to

determine whether Local News Only should be included among the respondents

listed in the expunction order.



                                           2
                                   II. Background

      In 2017, Appellant was arrested in Grapevine and charged with the offense of

criminal trespass.    Appellant’s charge was quashed or dismissed because she

completed a pretrial intervention program authorized by Texas Government Code

Section 76.011. See Tex. Gov’t Code Ann. §§ 76.001(4), 76.011.

      In 2020, Appellant filed a petition for expunction of her criminal records.

Later that same year, Appellant filed an amended petition for expunction in which she

listed law enforcement agencies and public entities that she had reason to believe had

files or records related to her arrest and that were subject to expunction. Among the

agencies and entities that she listed, Appellant included the FBI and Local News Only.

The record does not contain an answer filed by the State.1

      The trial court set a pretrial conference for October 29, 2020, but before that

conference could occur, the trial court signed an order granting the expunction on

September 10, 2020. The order sets forth a chart listing the respondents, but that

chart does not list Local News Only or the FBI. However, the paragraph following

the chart listing the respondents sets forth the following related to the FBI:

      PETITIONER HAS REASON TO BELIEVE THAT BY INPUT
      INTO THE NATIONAL CRIME INDEX COMPUTER[,] THE
      FEDERAL BUREAU OF INVESTIGATION MAY HAVE
      STORED INFORMATION CONCERNING THE ARREST FOR
      WHICH THIS PETITION IS BEING BROUGHT. WHILE THESE
      FEDERAL AGENCIES ARE NOT “RESPONDENTS” IN THE
      STATE PROCEEDINGS, PURSUANT TO TEX. CODE CRIM.

      1
       The State’s brief notes, “The State did not oppose the expunction request.”

                                            3
      PROC. ANN. ART. 55.02, § 3(a), THE TEXAS DEPARTMENT OF
      PUBLIC SAFETY SHALL FORWARD THE FINAL ORDER
      EMANATING FROM THE STATE PROCEEDINGS TO THE FBI.

Nowhere in the expunction order is Local News Only mentioned.

      Following the entry of the expunction order, Appellant perfected this appeal.

                                    III. Analysis

      In her amended brief, Appellant does not set forth a list of numbered issues. 2

Throughout her brief, Appellant argues that the trial court abused its discretion by

omitting the FBI and Local News Only from the expunction order’s list of

respondents and that she was denied a hearing at which she could have had the

opportunity to explain how Local News Only had discriminated against her on the

basis of race and sex. She also briefly notes how appointed counsel failed to provide

her with effective assistance of counsel.      We will address each of Appellant’s

arguments in turn.

      A.     Standard of Review

      We have recently set forth the standard of review for expunction orders as

follows:



      2
        On multiple dates, Appellant attempted to file a reply brief but failed to serve
her reply brief on the Tarrant County District Attorney’s Office. We notified
Appellant multiple times that she had not properly served her reply brief on the
Tarrant County District Attorney’s Office, and we gave her an opportunity to comply
with our orders, warning that her failure to comply would result in striking her reply
briefs and proceeding without a reply brief from her. Appellant did not comply, so
we proceed solely on her amended brief.

                                           4
      We review a trial court’s expunction ruling for an abuse of discretion.
      [Ex parte] Green, 373 S.W.3d [111,] 113 [(Tex. App.—San Antonio 2012,
      no pet.)]. A trial court abuses its discretion if it acts without reference to
      any guiding rules or principles. Id. To the extent an expunction ruling
      turns on a question of law, we review the ruling de novo because a trial
      court has no discretion in determining what the law is or in applying the
      law to the facts. Id. Thus, if a trial court misapplies or misinterprets the
      law, it abuses its discretion. Id.

Ex parte C.A., No. 02-19-00434-CV, 2021 WL 832649, at *3 (Tex. App.—Fort Worth

Mar. 4, 2021, no pet.) (mem. op.).

      B.     Applicable Law

      The Dallas Court of Appeals has succinctly summarized the applicable law on

when expunction hearings are required:

      Article 55.02 of the Texas Code of Criminal Procedure governs the
      procedural requirements related to an expunction of criminal records.
      Tex. Code Crim. Proc. [Ann.] art. 55.02. Expunction is a civil matter
      even though the statutory authority for it is in the code of criminal
      procedure. Ex parte E.H., 602 S.W.3d 486, 489 (Tex. 2020) (“Although
      the expunction statute appears within the code of criminal procedure, an
      expunction proceeding is civil in nature.” [(]citing State v. T.S.N., 547
      S.W.3d 617, 619 (Tex. 2018))[)]. “Because an expunction proceeding is
      civil rather than criminal in nature, the petitioner bears the burden to
      prove all statutory requirements have been satisfied.” Ex [p]arte Enger,
      512 S.W.3d 912, 914 (Tex. App.—Houston [14th Dist.] 2016, no pet.)
      (citing Tex. Dep’t of Pub. Safety v. J.H.J., 274 S.W.3d 803, 806 (Tex.
      App.—Houston [14th Dist.] 2008, no pet.)). To provide a petitioner an
      opportunity to meet his burden of proof, the expunction statute
      explicitly requires the trial court to set a hearing and to give reasonable
      notice to each official, agency, or government entity which was named in
      the petition seeking an expunction of criminal records. See [Tex. Code
      Crim. Proc. Ann. art. 55.02,] § 2(c). Section 2(c) specifically provides[,]

             The court shall set a hearing on the matter no sooner than
             thirty days from the filing of the petition and shall give to
             each official or agency or other governmental entity named

                                            5
              in the petition reasonable notice of the hearing by:
              (1) certified mail, return receipt requested; or (2) secure
              electronic mail, electronic transmission, or facsimile
              transmission.

       Id. (emphasis added). When construing this provision, courts have held
       that an evidentiary hearing is not necessarily required if the petition
       seeking expunction can be decided on the paper record alone. See Ex
       parte Wilson, 224 S.W.3d 860, 863 (Tex. App.—Texarkana 2007, no pet.)
       (“For example, a trial court may rule on an expunction petition without
       conducting a formal hearing and without the consideration of live
       testimony, if it has at its disposal all the information it needs to resolve
       the issues raised by the petition. Presumably, that information might be
       available by what is in the pleadings, by summary[-]judgment proof, or
       by judicially noticing court records.”[ (internal citations omitted))].

In re Ross, No. 05-19-00769-CV, 2020 WL 4815050, at *1 (Tex. App.—Dallas Aug. 19,

2020, no pet.) (mem. op.). Additionally, the procedures for expunging records held by

a federal depository are specifically spelled out in Article 55.02:

       (c) When the order of expunction is final, the clerk of the court shall
       send a certified copy of the order to the Crime Records Service of the
       Department of Public Safety and to each official or agency or other
       governmental entity of this state or of any political subdivision of this
       state named in the order. The certified copy of the order must be sent
       by secure electronic mail, electronic transmission, or facsimile
       transmission or otherwise by certified mail, return receipt requested. In
       sending the order to a governmental entity named in the order, the clerk
       may elect to substitute hand delivery for certified mail under this
       subsection, but the clerk must receive a receipt for that hand-delivered
       order.

       (c–1) The Department of Public Safety shall notify any central federal
       depository of criminal records by any means, including secure electronic
       mail, electronic transmission, or facsimile transmission, of the order with
       an explanation of the effect of the order and a request that the
       depository, as appropriate, either:



                                             6
             (1) destroy or return to the court the records in possession of the
             depository that are subject to the order, including any information
             with respect to the order; or

             (2) comply with Section 5(f) pertaining to information contained
             in records and files of a person entitled to expunction under
             Article 55.01(d).

Tex. Code Crim. Proc. Ann. art. 55.02, § 3(c), (c–1).

      C.     Alleged Omission of the FBI from the Expunction Order

      Appellant contends that the trial court abused its discretion by omitting the

FBI from the expunction order’s list of respondents. As set forth above, although the

expunction order did not include the FBI among the respondents, the order included

an entire paragraph directing the Texas Department of Public Safety to forward the

expunction order to the FBI. The expunction order thus tracks with the expunction

procedures outlined in Article 55.02, Section 3(c–1). See id. art. 55.02, § 3(c–1). We

therefore cannot say that the trial court abused its discretion by failing to list the FBI

among the expunction order’s respondents when the same outcome was

accomplished through another paragraph in the order. Accordingly, we overrule

Appellant’s argument challenging the expunction order’s alleged omission of the FBI.

      D.     Omission of Local News Only from the Expunction Order

      Appellant’s main argument on appeal is that the expunction order omits Local

News Only despite her petition specifically requesting that Local News Only be

included in the expunction order. Here, there is nothing in the record—no general

denial or special exception—that would have alerted the trial court to the fact that the

                                            7
State was opposed to Appellant’s request that Local News Only be included in the

expunction order’s list of respondents. The trial court thus proceeded as if the State

was not opposed to Appellant’s amended petition for expunction. Without any

apparent opposition from the State, the trial court implicitly concluded that an

evidentiary hearing was not required because the petition seeking expunction could be

decided on the paper record alone. The trial court then signed an expunction order

prepared by the State.

       Yet the State admits in its appellate brief that it “did not include Local News

Only among the agencies and entities in the proposed order it submitted to the

[d]istrict [c]ourt.”   The State’s brief includes two footnotes with the following

explanations for its purposeful omission:

       The State presented the trial court with a proposed order of expunction.
       The State did not style the document as a “proposed” order[] but
       concedes the order signed by Judge Cofer was, in fact, the order
       proposed by the State. While the State did not oppose the issuance of
       an order of expunction, it intentionally did not include Local News Only
       as an “agency” in its proposed order. The [d]istrict [c]ourt thereafter
       signed the State’s proposed order, meaning Local News Only was not
       listed in the order and was not instructed to destroy or remove and
       return Appellant’s arrest records. [Record citations omitted.]

               The State did not (and does not now) believe Local News Only is
       an “agency” or “entity” that is eligible to be included in [and] subject to
       an expunction order. But as set forth in the “Argument” section of this
       amended brief, on further reflection[,] the State now believes Appellant
       should have been given an opportunity to present evidence in the
       [d]istrict [c]ourt to support her claim that Local News Only should have
       been listed in the expunction order.



                                            8
      The State’s argument reveals that although it did not file a general denial or

except to Appellant’s request to include Local News Only in the expunction order,

the State maneuvered around this procedural default on its part by drafting an

expunction order that specifically omitted that entity because it was opposed to its

inclusion in the expunction order. The effect of this tactical maneuver is that the

State usurped the trial court’s decision-making process and thwarted Appellant’s right

to due process.

      The State has now recognized (and we commend its candor) that Appellant

was deprived of the opportunity to respond to the State’s unspoken opposition to

including Local News Only in the expunction order, and the State has conceded that

Appellant is entitled to a hearing to present evidence to support her claim that Local

News Only is an agency eligible to be included in the expunction order. We agree

that the expunction statute requires a hearing under these facts. See id. art. 55.02,

§ 2(c); cf. Ross, 2020 WL 4815050, at *2 (holding that trial court abused its discretion

by rendering an expunction order on contested pleadings without holding a hearing);

In re C.G., 594 S.W.3d 708, 712–13 (Tex. App.—El Paso 2019, no pet.) (same).

Accordingly, we sustain Appellant’s argument related to Local News Only and hold

that she is entitled to a hearing solely to determine whether Local News Only qualifies

as an agency that should be added to the expunction order.




                                           9
       E.    Alleged Discrimination and Ineffective Assistance Claims

       Appellant’s remaining arguments complain that she “was denied a hearing by

the judge to explain unfair treatment and discrimination.” Appellant notes in her

brief that her court-appointed attorney stated that Local News Only received

preferential treatment from the Tarrant County District Attorney’s Office because the

agency had friends at the DA’s Office.          Appellant argues that this constituted

discrimination towards her and that she was discriminated against because of her race,

color, sex, and national origin. Appellant further states that Local News Only “is

owned by a white male” who solicited her police report primarily to prevent her from

gaining employment by publishing derogatory information. Appellant also complains

that her court-appointed attorney failed to add Local News Only to the list of

respondents in the petition that he filed and that she had to correct his mistake by

submitting her own pro se petition to the trial court.

       Appellant’s discrimination arguments appear to be based on hearsay.

Additionally, she points to no place in the record, and we have found none, showing

that she raised her discrimination arguments in the trial court.             Appellant’s

discrimination arguments are therefore not preserved for appeal. See Tex. R. App. P.

33.1(a).

       To the extent that Appellant’s brief can be read as asserting an ineffective-

assistance claim, that claim fails. As set forth above, expunction cases are civil cases.

See E.H., 602 S.W.3d at 489 (citing T.S.N., 547 S.W.3d at 619). And the doctrine of

                                           10
ineffective assistance does not extend to civil cases of this kind. See Culver v. Culver,

360 S.W.3d 526, 535 (Tex. App.—Texarkana 2011, no pet.) (op. on reh’g) (“The

doctrine of ineffective assistance of counsel does not apply to civil cases where there

is no constitutional or statutory right to counsel.” (footnote omitted)); see also Turner v.

Rogers, 564 U.S. 431, 441, 131 S. Ct. 2507, 2516 (2011) (“This Court has long held that

the Sixth Amendment grants an indigent defendant the right to state-appointed

counsel in a criminal case[,] . . . [b]ut the Sixth Amendment does not govern civil

cases.”).

       Furthermore, none of Appellant’s alleged evidence of discrimination and

ineffective assistance of counsel is directed at facts that would be relevant to a

statutory basis for expunction. See Addicks v. State, No. 03-06-00114-CV, 2007 WL

844872, at *1 (Tex. App.—Austin Mar. 21, 2007, no pet.) (mem. op.). Accordingly,

we overrule Appellant’s alleged discrimination and ineffective-assistance claims.

       F.     Unique Disposition due to the Unchallenged Entities

       We recognize that when an appellate court holds that the trial court should

have conducted a hearing on a petition for expunction, the proper remedy is to set

aside the expunction order and remand for a hearing. See, e.g., C.G., 594 S.W.3d at

713. Here, however, the State does not contest the entities listed in the expunction

petition, with the exception of its implicit challenge to Local News Only, which the

State purposely omitted from the expunction order that it drafted. Under the facts

presented here, it would not provide Appellant with any relief, much less “full and

                                            11
effective relief” to set aside the current expunction order, which is providing her with

much of the relief she requested in her amended petition. See generally Ex parte Elliot,

815 S.W.2d 251, 252 (Tex. 1991) (stating that reversal of an entire judgment is

appropriate when necessary to provide appellant with “full and effective relief”).

Because the State has not challenged the entities listed in the current expunction order

and because the only remaining issue is whether a single entity—Local News Only—

should be added, we therefore decline to set aside the expunction order.

                                   IV. Conclusion

      Having overruled Appellant’s arguments pertaining to the order’s alleged

exclusion of the FBI and her discrimination and ineffective-assistance claims but

having sustained Appellant’s argument as to the expunction order’s omission of Local

News Only, we affirm the trial court’s expunction order except with respect to its

failure to hold a hearing on the unchallenged request that Local News Only be

included in the expunction order; as to that issue only, we reverse and remand for the

trial court to hold a hearing solely to determine whether Local News Only qualifies as

an agency that should be added to the expunction order and, if so, to enter an

amended expunction order. See Tex. R. App. P. 43.3(a).

                                                      /s/ Dabney Bassel

                                                      Dabney Bassel
                                                      Justice

Delivered: July 29, 2021


                                          12